Citation Nr: 9914599	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an original disability rating in excess of 30 
percent for migraine or cluster headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1986 to 
September 1990.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
dated in December 1995.  That decision granted the veteran's 
claim of entitlement to service connection for migraine or 
cluster headaches but assigned a noncompensable rating.  The 
rating assigned was duly appealed.

This appeal was before the Board in June 1998, when the claim 
was remanded to seek additional treatment records and to 
afford the veteran an examination.  That development has been 
completed.  In a rating decision dated in January 1999, the 
RO increased the evaluation for migraine from 10 to 30 
percent disabling.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of an initial disability evaluation upon service 
connection, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of her migraine or 
cluster headaches and has properly perfected her appeal as to 
the issue.  Therefore, the propriety of the rating from its 
effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board. Fenderson v. West, 12 Vet App 119 (1999); 
Grantham v. Brown, 114 F.3d 1156 (1997).  Although the 
Regional Office (RO) had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the veteran was aware of 
what evidence was required for higher ratings.


FINDING OF FACT

During the period since service connection has been 
established, the veteran's migraine or tension headaches have 
been manifested by headaches, which are not prostrating.


CONCLUSION OF LAW

The criteria for an original disability rating greater than 
30 percent for migraine or cluster headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code (DC) 8100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim for increased disability rating is  well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since her appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 30 percent during any period since service connection was 
established.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Criteria
`
The veteran's migraine or tension headaches have been rated 
under DC 8100, for migraine.  Under DC 8100, a 30 percent 
rating is warranted for migraine where there are 
characteristic prostrating attacks averaging once per month 
over the last several months.  A 50 percent rating is 
assigned with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a DC 8100 (1998).

Analysis

While the veteran has reported frequent headaches, a rating 
of 50 percent is not appropriate unless the evidence shows 
very frequent completely prostrating and prolonged attacks.  
The private neurologist who evaluated the veteran for 
compensation purposes in October 1998 noted that the 
veteran's headaches were not prostrating.  The neurologist, 
defined the term prostrating as an inability to stand or 
requiring the cessation of all activities.

For her part, the veteran has not described completely 
prostrating attacks.  The veteran has described her headaches 
as beginning with a mild biparietal headache that over the 
course of hours increased in intensity and ultimately became 
"pounding."  The headaches were accompanied by photophobia 
and phonophobia.  VA outpatient treatment records show that 
in April 1998, the veteran reported migraine approximately 
twice per month.  In September 1998 she described her 
headaches in treatment records as occurring four times per 
month.  They consisted of photophobic temporal pain across 
the head superiorly that lasted an average of two days.  She 
reported that medications sometimes worked in controlling her 
headaches.

The VA treatment records dated from February 1996 to May 1998 
do not report prostrating migraine or cluster headaches.  In 
the absence of any evidence of prostrating attacks, the Board 
is unable to conclude that the veteran's disability meets the 
criteria for an original evaluation in excess of 50 percent.  
It follows, that since prostrating attacks have not been 
shown, they could not result in severe economic 
inadaptability.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The veteran has submitted several statements from people 
familiar with her headaches.  Her supervisor noted over a 
period of four months that she missed work on six occasions 
because of headaches.  A friend who had known her for fifteen 
years noted that the veteran got headaches once or twice per 
month.  Another writer noted that the veteran experienced 
loss of work and social skills.  These statements could be 
seen as raising the question of entitlement to an extra-
schedular evaluation.  

However, the record does not show that the veteran's migraine 
or cluster headaches cause marked interference with 
employment.  A social and industrial survey dated in November 
1997 outlined the veteran's recent employment history.  She 
was noted to be enrolled in college seeking a degree in 
nursing.  She described some difficulty in concentrating on 
her studies at times due to migraine.  She reported being 
absent from classes as a result.  However, she was 
maintaining a 3.8 grade point average. The social and 
industrial survey was conducted after the date of the lay 
statements reported above, and contains more specific 
information that was reported in those statements.  Her 
ability to successfully pursue a course of studies, belies a 
finding that her disability causes marked interference with 
employability.

There is no evidence that the veteran's disability has 
required any recent periods of hospitalization.  Therefore, 
it cannot be said that her disability requires frequent 
periods of hospitalization.  Since it has not been shown that 
the veteran's disability causes marked interference with 
employment or requires frequent periods of hospitalization, 
referral for consideration of an extra-schedular evaluation 
is not warranted.

The benefit sought on appeal is accordingly denied.


ORDER

The claim of entitlement to an evaluation greater than 30 
percent for migraine or cluster headaches is denied.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

